         Case 1:19-cv-00963-LG-RPM Document 8 Filed 03/31/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

    NIGELLUS DEVONTE                                                               PLAINTIFF
    DAVIS

    v.                                                   CAUSE NO. 1:19CV963-LG-RPM

    WALMART                                                                      DEFENDANT

            ORDER ADOPTING REPORT AND RECOMMENDATION

         BEFORE THE COURT are the [7] Report and Recommendations entered in

this matter by Magistrate Judge Robert P. Myers, Jr. on March 9, 2021. This

lawsuit involves allegations by pro se Plaintiff Nigellus Devonte Davis that

Defendant Walmart “kept” a personal check of his that he attempted to cash and

failed to refund him $8.00 for a 2-liter bottle of Sprite. (See generally Compl., ECF

No. 1).1 After conducting an Omnibus hearing which Plaintiff did not attend, Judge

Myers recommended that the instant lawsuit be dismissed without prejudice for

failure to prosecute. A copy of the Report and Recommendations was mailed to

Plaintiff, but he did not timely file objections.

         Where no party has objected to the Magistrate Judge’s report and

recommendation, the Court need not conduct a de novo review of it. See 28 U.S.C. §

636(b)(1) (“A judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings and recommendations to which objection

is made.”). In such cases, the Court need only satisfy itself that there is no clear



1Plaintiff asks for, inter alia, “500,000,000,000.00 Billion” in damages, as well as a personal
Walmart store, a 2020 Bentley convertible, and a residence in Dubai. (Compl., 4-5, ECF No. 1).
       Case 1:19-cv-00963-LG-RPM Document 8 Filed 03/31/21 Page 2 of 2




error on the face of the record. Douglass v. United Serv. Auto Ass’n, 79 F.3d 1415,

1420 (5th Cir. 1996). Having conducted the required review, the Court finds that

Judge Myers’s Report and Recommendations are neither clearly erroneous nor

contrary to law.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [7] Report

and Recommendations are ADOPTED as the opinion of this Court. This lawsuit is

DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED this the 31st day of March, 2021.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                         -2-
